Exhibit 10.1







EXECUTIVE EMPLOYMENT AGREEMENT




This Executive Employment Agreement (this “Agreement”) is made and entered into
as of May 1, 2013, by and between Ocean Electric, Inc. a Nevada Corporation (the
“Company”) and Ricardo Prats, an individual (the “Executive”), with a residence
in the country of Spain.




W I T N E S S E T H:




WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and conditions set forth herein.




WHEREAS, as a condition to employment hereby the Company desires to enter into
and provide certain protective covenants protecting all subsidiaries and the
parent company, Ocean Electric, Inc., a Nevada corporation (“Parent”).




NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:




1.

Employment.  The Company hereby employs the Executive, and the Executive hereby
accepts such employment and agrees to perform services for the Company, for the
period and on the other terms and conditions set forth herein.




2.

Term.  Employment of Executive shall be at will as provided in accordance with
Section 8, the initial term of the Executive’s employment hereunder will be for
a period of twenty-four (24) months, commencing on May 1th, 2013 (the “Term”).
 Employment may be terminated at any time upon 60 days’ notice for any reason by
either party, or 45 days before the end of the Term.  The Term shall
automatically renew for two year periods at the same compensation, and on an at
will basis unless otherwise agreed to by the parties at any time.




3.

Position and Duties.




(a)

The Executive shall serve as Chief Executive Officer of the Company and shall,
subject to the control of the Board of Directors of the Company (the “Board”)
and of OCEL, be responsible for the general supervision, direction and control
of the business, IP and officers of the Company.  The Executive shall have the
general duties of management usually vested in the office of chief executive
officer and such other related duties as may from time to time be assigned to
the Executive by the Board.




(b)

The Executive shall devote substantially all his working time and efforts to the
business of the Company except for periods of vacations, illness or disability.
 Executive shall not engage in any other businesses that would interfere with
his duties for the Company pursuant to this Agreement, provided that nothing
contained herein is intended to limit Executive’s right to make passive
investments in the securities of publicly-owned or private companies, or to act
as consultant, board member or non-executive officer of another entity;
provided, however, that such other activities will not interfere or conflict
with his duties hereunder or, with the prior written consent of the Board, to
sit on the boards of other businesses.




4.

Place of Performance.  In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal United States offices of
the Company and/or the facilities of the Company in Spain, as requested by the
Board from time to time, except for required travel on the Company’s business.








--------------------------------------------------------------------------------



5.

Compensation and Related Matters.




(a)

Base Salary. Executive salary to be set at $12,000 per month.




(b)

Annual Performance Bonus.  The Executive shall be eligible to receive a
performance based bonus for each calendar year and partial years (the “Annual
Performance Bonus”) during the term of his employment hereunder; the amount of
the Annual Performance Bonus may be prorated as appropriate for the Executive’s
employment hereunder during partial calendar years.  Any Annual Performance
Bonus, including the amount thereof, shall be awarded and paid at the discretion
of the Board, based on the Board’s assessment of the Executive’s achievement of
milestones for each such calendar year mutually agreed upon by the Board and
Executive.  Notwithstanding anything in this Agreement to the contrary, the
Executive shall not be eligible to receive an Annual Performance Bonus with
respect to any calendar year during the Initial Term of this Agreement if his
employment is terminated prior to the expiration of the Initial Term for any
reason other than death or Disability.




(c)

Expenses.  During the Term of the Executive’s employment hereunder, the
Executive shall receive prompt reimbursement for all reasonable expenses
incurred by the Executive in performing his services hereunder, including travel
expenses, provided that such expenses are incurred and accounted for
substantially in accordance with the policies and procedures established by the
Company.  Reimbursement shall be no more than 45 days after compliant expense
documentation is submitted to the company accounting department.




(d)

Other Benefits.  The Executive shall be entitled to participate in all of the
Company’s benefit plans and arrangements (including without limitation each
pension and retirement plan and arrangement, life insurance and
health-and-accident plan and arrangement, medical insurance plan, and disability
plan) which the Company maintains for its employees generally.




(e)

Vacations.  The Executive shall be entitled to reasonable vacation periods of
not less than Fourteen (14) days per year, in additional to 6 personal days and
6 sick days, during which his compensation shall be paid in full.  Such
vacations shall be scheduled as the parties reasonably agree.




(f)

Indemnification.   The Company shall indemnify the Executive in the performance
of his duties and responsibilities and advance expenses in connection therewith
to the maximum extent permitted under Nevada law, the certificate of
incorporation and bylaws of the Company and any separate indemnification
agreements and insurance to which the Company is a party for the benefit of the
Executive.








--------------------------------------------------------------------------------



6.

Confidential Information and Non-Competition. For purposes of Section 6, 7 and
8, the term “Company” shall be and mean, the Company, its subsidiaries, parent
OCEL and other entities owned or controlled by Parent.




(a)

In the course of the Executive’s employment with the Company, the Executive will
have access to or may develop on his own, certain information belonging to the
Company, including, but not limited to any intellectual property, patents,
patent applications, research or confidential or secret knowledge or information
of the Company or any of its Affiliates (as defined below) which the Executive
has acquired or become acquainted with or will acquire or become acquainted with
prior to the termination of the term of his employment by the Company, whether
developed by himself or by others, concerning any trade secrets, confidential or
secret designs, processes, formulae, plans, devices or material (whether or not
patented or patentable), patents, patent applications, provisional patent
applications, technologies, intellectual property, financial results or
condition, business plans or projections directly or indirectly useful in any
aspect of the business of the Company or any of its Affiliates, any confidential
customer lists or distributor or supplier lists of the Company or any of its
Affiliates, any employee or consultant lists of the Company or any of its
Affiliates, any confidential or secret development or research work of the
Company or any of its Affiliates, any lists of potential investors or
acquisitions contemplated by the Company or any of its Affiliates, any plans,
proposals or strategies of the Company or its Affiliates to expand, merge or
engage in a business combination or relationship or any other confidential or
secret aspects of the business of the Company or any of its Affiliates
(collectively, “Confidential Information”)




(b)

The Executive will not, at any time during or after his employment hereunder,
divulge, furnish or make accessible to anyone or use in any way (other than in
the ordinary course of the business of the Company) any Confidential
Information.  The Executive acknowledges that any and all Confidential
Information constitutes a unique and valuable asset of the Company and its
Affiliates, as the case may be, acquired at great time and expense by the
Company, its predecessors, and its Affiliates, as the case may be, and that any
disclosures or other use of such Confidential Information other than for the
sole benefit of the Company or any of its Affiliates would be wrongful and could
cause irreparable harm to the Company and its Affiliates.  Confidential
Information is considered confidential and trade secret, and it is disclosed to
Employee in confidence and as a direct result of Employee’s employment with the
Company.  Any information developed in part by the Executive shall be deemed
Work for Hire and deemed the sole property and Confidential Information of the
Company or its Affiliates, as the case may be and Executive shall have no rights
therefore unless agreed to in writing otherwise.  The foregoing obligations of
confidentiality, however, will not apply to any Confidential Information which
is now public or which subsequently becomes generally publicly known, other than
as a direct or indirect result of the breach of this Agreement by Employee.  The
term “Affiliate” as used in this Agreement will mean any subsidiary or parent
entity of the Company and any other entity under common control with the
Company.  For purposes of clarity, this Section 6(b) shall survive the
expiration of the provisions of Section 6(c).  The parties further agree that
the provisions of this Section 6(b) shall also apply for a period beginning on
the date of the termination or other discontinuation of the Executive’s
employment with the Company, whether by the Company or the Executive and
regardless of the reasons(s) therefore, and ending on the three (3) year
anniversary of such date.








--------------------------------------------------------------------------------



(c)

Notwithstanding Section 6(b), in consideration of the Executive’s access to
Confidential Information and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, for a period commencing as of the
date hereof and ending on the one (1)-year anniversary of the termination of the
Executive’s employment with the Company, whether by the Company or the Executive
and regardless of the reason(s) therefor:




(i)

The Executive will not, anywhere in the United States or Europe, directly or
indirectly engage in, or invest in, own, manage, operate, finance, control,
advise, render services to, or guarantee the obligations of any party engaged
in, or planning to become engaged in, any business activity that is or may be
competitive with the businesses conducted by the Company and its Affiliates;
provided, however, that the Executive may purchase or otherwise acquire up to
two percent (2%) of any class of any publicly-traded equity securities that is
listed on any national or regional security exchange as defined under the United
States Federal securities laws, including any level of listing of the Nasdaq
National Market System (the foregoing limitation shall not apply to securities
of the Company or its Affiliates); and




(ii)

The Executive will not, directly or indirectly, (x) solicit the business of any
customer of the Company or any of its Affiliates; (y) cause, induce or attempt
to cause or induce any customer, supplier, or other business relation of the
Company or its Affiliates to cease doing business with or reduce the amount of
business done with the Company or otherwise interfere with any such
relationship; or (z) hire or retain any employee of the Company or its
Affiliates or otherwise interfere with the Company’s relationships with its
employees.




(d)

During the term of his employment under this Agreement, the Executive will not,
directly or indirectly, knowingly assist or encourage any other person in
carrying out, directly or indirectly, any activity that would be prohibited by
the above provisions of this Section 6 if such activity were carried out by the
Executive, either directly or indirectly, and in particular the Executive will
not, directly or indirectly, knowingly induce any employee of the Company or any
of its Affiliates to carry out, directly or indirectly, any such activity.




7.

Ventures.  If, during the term of this Agreement, the Executive is engaged in or
associated with the planning or implementing of any project, program, or venture
involving the Company or any of its Affiliates and/or any third party or
parties, all rights, including without limitation intellectual property rights,
in such project, program, or venture, to the extent that such rights could be
claimed by the Executive or the Company or any of its Affiliates, will belong to
the Company or its Affiliates.  Except as approved by the Company, the Executive
will not be entitled to any interest in such project, program, or venture or to
any commission, finder’s fee, or other compensation in connection therewith
other than the compensation to be paid to the Executive as provided in this
Agreement.




8.

Termination.  The Executive’s employment hereunder may be terminated without any
breach of this Agreement only under the following circumstances:




(a)

Death.  The Executive’s employment shall terminate upon his death.




(b)

Disability.  If, as a result of the Executive’s incapacity due to physical or
mental illness (which shall not include alcoholism or drug abuse), the Executive
shall have been absent from his duties, without notifying the company, hereunder
on a full-time basis for any consecutive Sixty (60) day period, and the
Executive shall not have returned to the performance of his duties hereunder on
a full-time basis within thirty (30) days after written notice of termination is
given (which notice may not be given before the end of such Sixty (60) day
period), the Company may terminate the Executive’s employment hereunder
(provided Executive has not returned to work by such time).  Such grounds shall
be deemed to be “Disability” for purposes of this Agreement.








--------------------------------------------------------------------------------



(c)

Cause.  The Company shall have “Cause” to terminate the Executive’s employment
hereunder at any time upon:




(i)

the willful and continuing mismanagement by the Executive of the business and
affairs of the Company (except for any such act resulting from the Executive’s
incapacity due to Disability), after written notice is delivered that reasonably
identifies the manner in which the Company believes that the Executive has
mismanaged the business and affairs of the Company and the applicable cure
period, if any, has passed in accordance with the last paragraph of this
subsection 8(c);




(ii)

The Executive is convicted of a crime which affects or in the good faith
judgment of the Board is likely to have a Material Adverse Effect (including
without limitation the commission of a crime constituting embezzlement,
misappropriation or fraud, and any felony other than a traffic violation for
which a non-custodial penalty is imposed); or




(iii)

Any other willful and serious misconduct of the Executive or any material breach
of this Agreement, that results in, or is likely in the good faith judgment of
the Board to have, a Material Adverse Effect.




For purposes of this Agreement, “Material Adverse Effect” means a material
adverse effect on the business, assets, liabilities (contingent or otherwise),
operations, condition (financial or otherwise), results of operations or
prospects of the Company, either individually or taken as a whole or any
affiliate of the Company.




Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause without (i) reasonable written notice to the Executive
setting forth the reasons for the Company’s intention to terminate for Cause,
(ii) an opportunity for the Executive to be heard before the Board or, in the
case of subsection 8(c)(i) or 8(c)(iii), to correct the matters complained of by
the Company for a period of not less than thirty (30) days from receipt of such
written notice if, in the good faith judgment of the Board such matter or
matters may be cured, and (iii) delivery to the Executive of a Notice of
Termination as defined in subsection 8(d).  If the Executive’s termination is
sought under subsection 8(c)(i) or 8(c)(iii) hereof with respect to a matter the
Board determines may be cured, and within thirty (30) days of receipt of the
written notice the Executive performs the required services or modifies his
performance to correct the matters complained of, the Executive’s breach will be
deemed cured, and Executive’s employment shall not be terminated.  If the
Executive does not perform the required services or modify his performance to
correct the matter complained of within the thirty (30) day period or the
extension thereof, the Company shall have the right to terminate the Executive’s
employment at the end of the thirty (30) day period.




(d)

Notice of Termination.  Any termination of the Executive’s employment by the
Company (other than in the event of death) shall be communicated by written
Notice of Termination.  A “Notice of Termination” shall mean a notice which
shall set forth in reasonable detail the basis for termination of the
Executive’s employment under this Agreement.




(e)

Date of Termination.  In the case of death or Disability, “Date of Termination”
shall mean the applicable dates set forth in subsections (a) and (b) of this
Section 8 in which the death occurs or a Disability is determined after all
required waiting periods.  If the Executive’s employment is terminated pursuant
to subsection 8(c), the “Date of Termination” shall mean the date specified in
the Notice of Termination (which shall not be before the date of such Notice of
Termination and which date shall be determined after the required cure period
pursuant to subsection 8(c) hereof).








--------------------------------------------------------------------------------



(f)

Suspension of Duties.  At any time upon notice to the Executive following
receipt by the Executive of any Notice of Termination, the Company may at its
option suspend all or any of the Executive’s duties and powers for such periods
and on such terms as the Board deems to be in the best interests of the Company
(including without limitation forbidding the Executive from visiting any
premises of the Company or any affiliate, removing all work of any kind from the
Executive related to the Company, any affiliate or their respective business or
affairs, requiring the return to the Company of any property, books, records and
other matters belonging to the Company or any affiliate in the Executive’s
control or possession (including computers, computer drives, credit or debit
cards and similar instruments), removing from the Executive any titles held by
the Executive at such time, and requiring his resignation as an officer of the
Company).  During any such period as described above, this Agreement will remain
in effect in accordance with its terms with respect to any payments of any sums,
or the extension of any benefits, by the Company to the Executive, and with
respect to any and all obligations of the Executive except as determined by the
Board pursuant to the preceding sentence.




9.

Compensation Upon Termination or During Disability.




(a)

During any period that the Executive fails to perform his duties hereunder as a
result of Disability, the Executive shall continue to receive his full
compensation at the rate then in effect and his full employee benefits for such
period until his employment is terminated pursuant to subsection 8(b), provided
that salary payments so made shall be reduced by the amounts, if any, actually
paid to the Executive under disability plans of the Company.




(b)

If the Executive’s employment is terminated by his death, the Company shall pay
the beneficiary designated in writing by the Executive, or if no beneficiary is
designated, to the Executive’s spouse, or if he leaves no spouse, to his estate,
his full compensation at the rate then in effect and his full employee benefits
through the Date of Termination.  The payment provided for in this subsection
shall be payable within thirty (30) days of the date of the Executive’s death.




(c)

If the Executive’s employment shall be terminated for Cause, the Company shall
pay to the Executive within thirty (30) days of the Date of Termination his full
compensation and his full employee benefits through the Date of Termination at
the rate in effect at the time Notice of Termination is given, and the Company
shall have no further obligations to the Executive under this Agreement.




(d)

If the Executive or the Company shall terminate the Executive’s employment due
to Disability, the Company shall pay to the Executive within thirty (30) days of
the Date of Termination his full compensation and full employee benefits through
the Date of Termination at the rate in effect at the time Notice of Termination
is given.




10.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the country of Spain (without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the laws
of any other jurisdiction) and shall be treated in all respects as a Spanish
contract.




11.

Successors; Binding Agreement.  The rights and obligations of a party to this
agreement may not be assigned without the prior written consent of the other
party.








--------------------------------------------------------------------------------



12.

Notice.  Notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or (unless otherwise specified) mailed by personal service or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:




If to the Executive:

Ricard Prats

Av. Piera, 22

08107- MARTORELLES

BARCELONA

SPAIN




If to the Company:

Ocean Electric, Inc.

112 North Curry Street

Carson City, Nevada 89703

Attn: Secretary or Chief Financial officer




With a copy to:

Golenbock, Eiseman, Assor, Bell & Peskoe

437 Madison Avenue 40th Floor

New York, New York 10022

Attn: Andrew Hudders, Esq.

ahudders@golenbock.com




or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




13.

Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company’s highest ranking elected official
(other than Executive) or such other officer as may be specifically designated
by the Board.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.




14.

Construction; Language.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. This Agreement is written in the English
language, which the Executive has indicated to the Company he fully comprehends,
and therefore, English will govern the terms of this contract, and if there is
any uncertainty between a Spanish translation hereof, the original English
language will govern.




15.

Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.




16.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement on the date first above written.




EMPLOYER:

 

EXECUTIVE:

 

 

 

 

Ocean Electric, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

Ricard Prats, CEO

 

Ricard Prats, an individual












